UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6785


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM ABEL YATES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:98-cr-00095-JAB-1)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Abel Yates, Appellant Pro Se. Robert Michael Hamilton, Michael Francis
Joseph, Angela Hewlett Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Abel Yates seeks to appeal the district court’s order denying his motion

for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782

to the Sentencing Guidelines.      While this appeal was pending, Yates received a

presidential commutation. The commutation renders Yates’ appeal moot. See United

States v. Surratt,   F.3d    , No. 14-6851, 2017 WL 1423296 (4th Cir. Apr. 21, 2017)

(dismissed as moot following en banc argument). Accordingly, we deny Yates’ motion

to vacate and remand and dismiss this appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2